                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 BRANDON KULHANEK,                               )
                                                 )
                Plaintiff,                       )
                                                 )
        v.                                       )             No. 4:17-CV-02431-JAR
                                                 )
 CINDY GRIFFITH, et al.,                         )
                                                 )
                Defendants.                      )

                               MEMORANDUM AND ORDER

       Plaintiff, a former inmate at Potosi Correctional Center, brought this action under 42 U.S.C.

§ 1983 alleging that his Eighth and Fourteenth Amendment rights were violated by the

implementation of security orders on January 25, 2016, August 19, 2016, and February 21, 2017.

Specifically, Plaintiff alleges that the security orders called for daily videotaped strip and cell

searches, the use of painful mechanical restraints, and movement into a cell with a camera so that

he could be under constant supervision. This matter is currently before the Court on Plaintiff’s

motions for production of documents and camera footage (Doc. No. 74) and for appointment of

counsel (Doc. No. 73).

                               Plaintiff’s Motion for Production

       On January 7, 2020, Plaintiff moved to re-open discovery so that he could better oppose

Defendants’ motion for summary judgment. (Doc. No. 64). In his motion, Plaintiff stated that he

would “need documents the Defendants possess as well as video footage” to defend his claim.

(Id.). On January 30, 2020, the Court directed Plaintiff to identify and explain the relevancy of

the documents and video footage he sought so it could rule on Plaintiff’s motion. (Doc. No. 71).

       On February 12, 2020, Plaintiff filed the instant motion specifying several documents and
video footage. Plaintiff first requests any and all documents pertaining to security orders starting

on January 25, 2016, August 19, 2016, and February 21, 2017. On January 27, 2020, Defendants

submitted a statement of material facts which contained several exhibits. (Doc. No. 65). The

exhibit list included the Conduct Violation and Disciplinary Action Reports that preceded

Plaintiff’s security orders (Exs. 5-7, 9-12, 14-16), as well as Plaintiff’s January 25, 2016, August

19, 2016, and February 21, 2017 security orders. (Exs. 8, 13, 17). As a result, the Court finds that

Defendants have already supplied the documents relevant to Plaintiff’s security orders and will not

re-open discovery for that request.

       Plaintiff next requests logs detailing the periodic reviews of his security orders, logs of his

cell and strip searches starting on February 21, 2017 through November 31, 2017, and any and all

logs that claim Plaintiff was suicidal or required close observation from February 21, 2017 through

April 20, 2017. Plaintiff fails to present any argument as to why logs detailing the review of his

January 25, 2016 and August 19, 2016 security orders are relevant to his claim and, as such, the

Court will not direct Defendants to respond to this request. Plaintiff does argue that the logs

detailing the review of his February 21, 2017 security order and search logs of his cell between

February 21, 2017 and November 31, 2017, are relevant because they will show that he was

without incident during this time period, thereby proving that the continuation of strip and cell

searches were unwarranted and abusive. Plaintiff further specified that the prison’s mental health

logs will show that he was neither suicidal nor requested close observation preceding his

movement into a videotaped cell, helping to show that the movement from a non-videotaped cell

to a videotaped cell was retaliatory. Defendants have produced no documents or logs indicating

that Plaintiff engaged in a forbidden activity during the life of his February 21, 2017 security order

or that Plaintiff experienced a mental health crisis that triggered his movement into a videotaped




                                                  2
cell. The Court finds that Plaintiff can make the argument that the searches and cell movement

constituted retaliation and harassment through inference based on the absence of these materials.

Therefore, the Court will again refrain from directing Defendants to produce any reviews of

security orders, search logs, or mental health logs.

       Finally, Plaintiff argues that Defendants should produce the bed movement logs from

February 21, 2017 through April 21, 2017, to show that he was moved into a videotaped cell, any

documents explaining why he was placed in the videotaped cell, as well as video footage of his

searches to prove he was being videotaped while being strip searched. To date, Defendants have

neither confirmed nor denied that Plaintiff was placed in a videotaped cell or if he was videotaped

during his strip searches. Defendants have generally stated that there are cells with cameras at

Potosi Correctional center and that these cells can be used “to house an offender without a mental

health crisis [if] their behavior demands it to protect prison staff and other offenders.” (Doc. No.

65 at ¶ 22). Defendants have not explained, however, whether Plaintiff was placed in a camera

cell to protect others or if (and if, then why) he was videotaped during strip and cell searches.

Plaintiff alleges that Defendants placed him under constant surveillance and strip searched him on

camera for the purpose of harassing him. (Doc. No. 1).         As such, the Court finds that these

materials could be relevant to Plaintiff’s claim and will direct the Defendants to either supply the

bed movement logs for the requisite dates, the documents explaining his placement in the camera

cell, and the video footage of his searches or provide a response as to why these materials should

not be discoverable.

                                     Appointment of Counsel

       Plaintiff seeks appointment of counsel because he claims to have limited legal knowledge,

his case is complex, and his transfer to another prison has made it difficult for him to conduct fact




                                                 3
investigation. Although the Court has discretion to appoint counsel when necessary, there is no

constitutional right for a pro se plaintiff to have counsel appointed in a civil case. Chambers v.

Pennycook, 641 F.3d 898, 909 (8th Cir. 2011); Phillips v. Jasper County Jail, 437 F.3d. 791, 794

(8th Cir. 2006). Among the factors a court should consider in making this determination are the

factual and legal complexity of the case, the ability of the plaintiff to present the facts and his

claims, and the degree to which the plaintiff and the court would benefit from such an appointment.

Phillips, 437 F.3d. at 794.

       On March 14, 2019, the Court denied Plaintiff’s first motion for appointment of counsel

because the case was neither factually nor legally complex, and Plaintiff had shown that he could

adequately present his claims to the Court. (Doc. No. 28). More recently, on January 30, 2020,

the Court again denied Plaintiff’s request on similar grounds. Upon review of the record, the Court

again concludes that this case is neither factually nor legally complex and that Plaintiff has aptly

demonstrated his ability to present his claims. Thus, the Court will deny Plaintiff’s motion for

appointment of counsel.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s motion for production of documents and

camera footage (Doc. No. 74) is DENIED in part. The Court will not direct Defendants to

produce: (1) any and all documents pertaining to security orders starting on January 25, 2016,

August 19, 2016, and February 21, 2017; (2) logs detailing the periodic reviews of Plaintiff’s

security orders; (3) search logs starting February 21, 2017 through November 31, 2017; or (4) any

and all logs that claim Plaintiff was suicidal or required close-observation from February 21, 2017,

through April 20, 2017. The Court will direct Defendants to either produce the bed movement

logs from February 21, 2017 through April 20, 2017, the documents explaining why Plaintiff was




                                                 4
placed in a camera cell, and the handheld and wing camera footage of Plaintiff being searched

from February 21, 2017 through November 31, 2017, or respond as to why these materials should

not be discoverable within seven (7) days of this order.

       IT IS FURTHER ORDERED that Plaintiff’s motion for appointment of counsel (Doc.

No. 73) is DENIED without prejudice.




Dated this 26th day of February, 2020.




                                                 JOHN A. ROSS
                                                 UNITED STATES DISTRICT JUDGE




                                                5
